DETAILED ACTION
This Office Action is in response to the amendment filed on 4/1/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of, with traverse, species 2, reading on figure 6, in the reply filed on 4/1/2021, is acknowledged. The traversal is on the ground(s) that the all claims encompassed the elected species. The search and the examination of the entire application could be made without serious burden. 
This is not found persuasive because species 1 (Fig. 5), drawn to a structure with one storage dielectric stack under each control gate of planar transistor, species 2 (Fig. 6) drawn to another structure having two storage dielectric stacks corresponding to each control gate of a split gate transistor, and species 3 (Fig. 7) drawn to a structure comprising a continuous surrounding gate. These three inventions are structurally distinct even they are related (maybe in the same classes). The mutually exclusive characteristics of such species require different search queries. There would be a serious burden to the examiner. The requirement is still deemed proper and is therefore made FINAL.
Claims 1- 20 read on the elected species. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 - 10, 12 - 15, and 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya (US 7,964,909 B2).

With regard to claim 8, Bhattacharyya discloses a memory array, as shown in figure below, comprising: 
a group of series-coupled memory cells, comprising: 
first and second memory cells (in 120) coupled in series in a first region that extends below an upper surface of a semiconductor 100; 
a third memory cell (in 121) coupled in series with the second memory cell and in a second region that extends below the upper surface of the semiconductor; 
a select transistor 516 in the second region and coupled in series with the third memory cell (end cell of the NAND string) (Bhattacharyya Figs. 1 and 5); 
a data line 506 coupled in series with the select transistor and the third memory cell, wherein the first memory cell and the second memory cell are respectively adjacent to respective portions of the semiconductor that respectively form sides of the first region and the third memory cell is adjacent to a respective portion of the semiconductor that forms a side of the second region.  

<Remainder of Page Intentionally Left Blank>


    PNG
    media_image1.png
    737
    1290
    media_image1.png
    Greyscale

With regard to claim 9, Bhattacharyya discloses the data line 506 is shared by the group of series-coupled memory cells and a subsequent group of series-coupled memory cells (Fig. 5).  
With regard to claim 10, Bhattacharyya discloses a subsequent select transistor 517 to selectively couple the subsequent group of series-coupled memory cells to the data line, wherein the select transistor selectively couples the group of series-coupled memory cells to the data line 506 (Fig. 5).  
In reference to the claim language referring to the functions of the device, i.e., “to selectively couple the subsequent group of series-coupled memory cells to the data line” in claim 10, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Bhattacharyya shows all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structures of Bhattacharyya’s device.
With regard to claim 12, Bhattacharyya discloses a method of forming a memory array, as shown in figure above, comprising: 
forming a group of series-coupled memory cells, comprising: 
forming a first memory cell and a second memory cell (in 120) coupled in series in a first region that extends below an upper surface of a semiconductor 100; 
forming a third memory cell (in 121) coupled in series with the second memory cell and in a second region that extends below the upper surface of the semiconductor; 
forming respective sides of the first region using respective portions of the semiconductor, wherein the respective portions of the semiconductor are adjacent to the first memory cell and the second memory cell.  
With regard to claim 13, Bhattacharyya discloses forming a control gate 112/114 for each of the first, second, and third memory cells (figure above).
With regard to claim 14, Bhattacharyya discloses forming a first dielectric stack 140-151 between a first portion of the control gate 112 and the respective portion of the semiconductor 100, wherein the first dielectric stack is to store a first charge (col. 3, line 66, figure above).  
With regard to claim 15, Bhattacharyya discloses forming a second dielectric stack 141-150 below the first dielectric stack 140-151 and between a second portion of the control gate 112 and the respective portion of the semiconductor 100
With regard to claim 17, Bhattacharyya discloses forming a fourth memory cell in the second region and coupled in series with the third memory cell (figure above).  
With regard to claim 18, Bhattacharyya discloses forming a select transistor 516 in the second region and coupled in series with the third memory cell (end cell of the NAND string) (Bhattacharyya Figs. 1 and 5).  
With regard to claim 19, Bhattacharyya discloses: 
forming a source/drain 104 in a single portion of the semiconductor 100 between the first region and the second region that couples the second and third memory cells in series; 
forming a second source/drain 103 in the respective portion of the semiconductor 100 to which the first memory cell is adjacent (figure above).  
With regard to claim 20, Bhattacharyya discloses forming a third source/drain 101 below the first source/drain 104 and the second source/drain 103 that couples the first and the second memory cells in series (figure above).   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya, further in view of Gu et al. (US 2014/0169099 A1). 

With regard to claim 1, Bhattacharyya discloses a memory array, as shown in figure above, comprising: 
a group of series-coupled memory cells, comprising: 
first and second memory cells (in 120) coupled in series in a first region that extends below an upper surface of a semiconductor 100; 
a third memory cell (in 121) coupled in series with the second memory cell and in a second region that extends below the upper surface of the semiconductor; 
wherein: 
the first memory cell and the second memory cell are respectively adjacent to respective portions of the semiconductor that respectively form sides of the first region and the third memory cell is adjacent to a respective portion of the semiconductor that forms a side of the second region; 
each of the first, second, and third memory cells comprises: 
a control gate 112/114; 
a first dielectric stack 140-151/145-152 between a first portion of the control gate and the respective portion of the semiconductor, the first dielectric stack to store a charge; 
a second dielectric stack 141-150/146-153 below the first dielectric stack and between a second portion of the control gate and the respective portion of the semiconductor, the second dielectric stack to store a charge; 
Bhattacharyya fails to show an access gate between the first dielectric stack and the second dielectric stack.
Gu discloses a memory cell comprising an access gate 303 coupled to a control gate 102 and between a first dielectric stack 111/112 and a second dielectric stack 211/212 (Gu Fig. 2).
Gu teaches that such memory cells will effectively reduce the area of a chip and simultaneously can avoid over-erase problems while maintaining the electrical isolation 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Gu’s teachings with the invention of Bhattacharyya to effectively reduce the area of a chip and avoid over-erase problems.
In reference to the claim language referring to the functions of the device, i.e., “to store a charge” in claim 1, the function or the manner of operating the device does not differentiate an apparatus claim from the prior art. Intended use and other type of functional language must result in a structural difference between the claimed invention and prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, and then it meets the claim. In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459  (CCPA 1963); Ex parte Masham, 2USPQ2d 1647  (Bd. Pat. App. & Inter. 1987). In the instant case and as explained above, Bhattacharyya and Gu show all structural limitations specifically recited in the claim and it appears that the recited functional limitation does not affect the structures of devices Bhattacharyya and Gu.
With regard to claim 2, Bhattacharyya discloses the respective portion of the semiconductor to which the second memory cell is adjacent and the respective portion of the semiconductor to which the third memory cell is adjacent is a single portion of the semiconductor between the first and second regions (figure above).  
With regard to claim 3, Bhattacharyya discloses a first source/drain 104 in the single portion of the semiconductor between the first and second regions that couples the second and third memory cells in series and a second source/drain 103 in the respective portion of the semiconductor to which the first memory cell is adjacent (figure above).  
With regard to claim 4, Bhattacharyya discloses a third source/drain 101 below the first 104 and the second source/drain 103 that couples the first and second memory cells in series (figure above).  
With regard to claim 5, Bhattacharyya discloses a conductor 131 in the first region and coupled to the third source/drain 101, wherein the conductor is coupled to a contact outside the memory array (Bhattacharyya col. 3, line 53, figure above).  
With regard to claim 6, Bhattacharyya discloses the group of series-coupled memory cells further comprises a fourth memory cell in the second region and coupled in series with the third memory cell (figure above).  
With regard to claim 7, Bhattacharyya discloses a select transistor 516 in the second region (area outside of first region) coupled in series with the third memory cell (end cell of the NAND string) (Bhattacharyya Figs. 1 and 5).
With regard to claim 16, Bhattacharyya fails to show forming an access gate coupled to the control gate and between the first dielectric stack and the second dielectric stack.
Gu discloses forming an access gate 303 coupled to a control gate 102 and between a first dielectric stack 111/112 and a second dielectric stack 211/212 (see the comments stated above in paragraphs 22 - 24, with respect to claim 1, which is considered repeated here).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya, further in view of Fasoli et al. (US 2006/0146608 A1).
 
With regard to claim 11, Bhattacharyya fails to show the group of series-coupled memory cells is a mirror image of the subsequent group of series-coupled memory cells.  
Fasoli discloses mirrored configuration of NAND strings of a memory array (Fasoli Fig. 2). 
Fasoli teaches that mirrored configured 1T NAND strings having far less disturb characteristics than longer strings (non-mirrored configuration) (Fasoli 0060).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Fasoli’s teachings with the invention of Bhattacharyya to arrange the series-coupled memory cells in mirrored configuration for low disturb characteristics purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        May 5, 2021